TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00541-CV


Texas Apartment Association, Inc., Appellant

v.

The Waterloo Condominiums Council of Co-Owners, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN300550, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Texas Apartment Association, Inc., has filed an agreed motion to dismiss
its appeal.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Agreed Motion
Filed:   November 22, 2005